PER CURIAM:
Upon written stipulation to the effect that claimant is the owner of a 1979 Ford F-600 truck which was parked on the right of way of State Route 13/14, also known as Willow Drive, during the month of March, 1980; and to the effect that the truck fell through a culvert on the right of way and sustained damage in the amount of $2,068.15, due to the respondent’s negligent maintenance of the culvert, the Court finds the respondent liable, and makes an award to the claimant in the amount stipulated.
Award of $2,068.15.